NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        JAN 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 PETRA ANN PARKER,                                No. 15-55396

                   Plaintiff-Appellant,           D.C. No. 2:14-cv-00177-SJO-RZ

   v.
                                                  MEMORANDUM*
 YOUTH POLICY INSTITUTE; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Petra Ann Parker’s late motion to proceed in forma pauperis, filed

November 18, 2016, is granted.

        Parker appeals pro se from the district court’s judgment dismissing her

action alleging discrimination in violation of the Age Discrimination in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Employment Act (“ADEA”), Title VII, and the California Fair Employment and

Housing Act (“FEHA”). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a district court’s dismissal under Federal Rules of Civil Procedure

12(b)(6) and 12(c). Berg v. Popham, 412 F.3d 1122, 1125 (9th Cir. 2005). We

may affirm on any basis supported by the record. Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Parker’s claims against defendants Los

Angeles Unified School District (“LAUSD”) and Youth Policy Institute (“YPI”)

because Parker failed to allege facts sufficient to show that she had an employment

relationship with LAUSD and YPI. See Adcock v. Chrysler Corp., 166 F.3d 1290,

1292 (9th Cir. 1999) (explaining that “Title VII protects employees, but does not

protect independent contractors” and setting forth factors for determining whether

an individual is an employee); Barnhart v. N.Y. Life Ins. Co., 141 F.3d 1310, 1312-

13 (9th Cir. 1998) (explaining that claimants under the ADEA must establish

themselves as “employees” and adopting common-law test for determining

employee status under ADEA); see also Kelly v. Methodist Hosp. of S. Cal., 997
P.2d 1169, 1174 (Cal. 2000) (FEHA predicates potential liability on the existence

of an employment relationship).

       The district court did not abuse its discretion in considering defendant

YPI’s late motion for judgment on the pleadings because the district court notified


                                         2                                    15-55396
Parker that it was going to consider the motion and ordered Parker to file a

response. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002)

(“The district court is given broad discretion in supervising the pretrial phase of

litigation, and its decisions regarding the preclusive effect of a pretrial scheduling

order . . . will not be disturbed unless they evidence a clear abuse of discretion.”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in dismissing for failure to

prosecute Parker’s claims against defendant Academic Advantage because Parker

failed to comply with two orders that directed her to serve Academic Advantage

properly and amend the complaint to reflect Academic Advantage’s name change,

and warned her of the consequences of failing to comply. Al-Torki v. Kaempen, 78
F.3d 1381, 1384 (9th Cir. 1996) (standard of review and discussing factors for

determining whether to dismiss for failure to prosecute).

      We reject as unsupported by the record Parker’s contentions that the district

court judge was biased.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       YPI’s request for judicial notice, filed on December 9, 2015, is denied.

      AFFIRMED.


                                           3                                      15-55396